James R. Cooper, Judge, dissenting. I dissent because I disagree that this case should be disposed of on the basis that it presents a simple question of whether there exists substantial evidence to support the Commission’s decision. Instead, I am of the opinion that the issue for this Court to decide is whether, under the circumstances present in this case, the going and coming rule applies to bar the appellee’s claim. Because I believe that this question must be answered in the affirmative, I respectfully dissent. The majority has affirmed the Commission’s decision in favor of coverage, finding it to be supported by substantial evidence. That evidence consists of the appellee’s immediate supervisor’s (Major Zoeller) statement that deputies are “considered” to be on duty while travelling to and from work. This rationale comes close to equating “on duty” status with being “in the course of one’s employment,” and thus omits an essential step in the analysis. The basic premise of the going and coming rule is that employees having fixed hours and places of work are generally not considered to be in the course of their employment while travelling to and from work. See 1 A. Larson, Workmen’s Compensation Law § 15.00 et seq. (1985). The essential inquiry, then, is not whether Officer Boyer was on duty when the accident occurred, but rather whether the accident occurred in the course of his employment as a police radio dispatcher. Our cases define “course of employment” as relating to the time, place and circumstances under which the injury occurred. Owens v. National Health Laboratories, Inc., 8 Ark. App. 92, 648 S.W.2d 829 (1983). Professor Larson’s formulation of the test for course of employment requires that the injury occur within the time and space boundaries of the employment, while the employee is carrying out the employer’s purpose or advancing the employer’s interests directly or indirectly. A. Larson, supra, §§ 14.00, 20.00 (1985). The requirement that the employee’s activity be of some benefit to the employer is what distinguishes “course of employment” from mere “on duty” status. Benefit to the employer was recognized as an element in the analysis of going and coming cases in City of Sherwood v. Lowe, 4 Ark. App. 161, 628 S.W.2d 610 (1982). In Lowe we held that the going and coming rule did not bar a claim for benefits arising out of the death óf a police officer killed in a traffic accident on his way to work. This holding was based upon our finding that Officer Lowe’s employer, the City of Sherwood, derived a benefit from his presence on the city streets, in uniform and operating a motorcycle equipped with police blue lights. Id. at 168. Whereas Officer Lowe, so dressed and mounted, was indistinguishable from a policeman who had begun his patrol and thus had a deterrent effect upon potential wrongdoers, no such benefit to the employer is present in the case at bar. Dressed in blue jeans, calf length boots and a flannel jacket, and riding a Suzuki 850 “lowrider” which was not equipped with blue lights, it can scarcely be said that Officer Boyer’s presence on the roadway served to inhibit any criminal activity. The fact that Officer Boyer was considered to be on duty by his employer is simply not enough in the absence of evidence that he had begun his workshift, was being paid at the time that the accident occurred, or that the “take-home” car program could not be implemented without treating all deputies as being on duty while travelling to and from work, without regard to whether or not they were actually travelling in a police department vehicle. I submit that the majority has erred in affirming the Commission’s decision in favor of coverage where no recognized exception to the going and coming rule is applicable, and where the evidence of benefit to the employer is so tenuous, if not entirely lacking. I dissent. I am authorized to state that Mayfield, J., joins in this dissent.